     Case 19-50012     Doc 80   Filed 03/20/19   EOD 03/20/19 16:35:48   Pg 1 of 5



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

In re:                                             Chapter 11

USA GYMNASTICS, INC. ,                             Case No. 18-09108-RLM-11

Debtor.                                            Adv. Pl'Oc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                             )
                                                  )
Plaintiff,                                        )
                                                  )
              vs.                                 )
                                                  )
ACE AMERICAN INSURANCE COMPANY                     )
f/k/a CIGNA INSURANCE COMPANY,                     )
GREAT AMERICAN ASSURANCE                           )
COMPANY, LIBERTY INSURANCE                         )
UNDERWRITERS INC., NATIONAL                       )
CASUALTY COMPANY, RSUI INDEMNITY                  )
COMPANY, TIG INSURANCE COMPANY,                   )
VIRGINIA SURETY COMPANY, INC. f/k/a               )
COMBINED SPECIALTY INSURANCE                      )
COMPANY, WESTERN WORLD                            )
INSURANCE COMPANY, ENDURANCE                      )
AMERICAN INSURANCE COMPANY,                       )
AMERICAN INTERNATIONAL GROUP,                     )
INC., AMERICAN HOME ASSURANCE                     )
COMPANY, and DOE                                  )
INSURERS,                                         )

Defendants.

 USA GYMNASTICS' VERIFIED MOTION TO CORRECT THE RECORD ON
   ITS MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST LIU

         USAG submits this motion to correct the record on its motion for partial

summary judgment against Liberty Insurance Underw1·iters ("LIU"). [Dkt. 26.] In

support of its motion, USAG states:

                                         -1-
     Case 19-50012    Doc 80   Filed 03/20/19   EOD 03/20/19 16:35:48    Pg 2 of 5



        1.   On March 1, 2019, USAG moved for partial summary judgment

against defendant LIU. [Dkt. 26.]

       2.    In its brief supporting partial summary judgment, USAG argued that

LIU owed coverage for two matters in part because it "has not responded to USAG's

request for defense costs" on those matters within a reasonable time. [Dkt. 27, at 8,

if 2.] In addition to its other arguments why coverage exists, USAG asked the Court
to estop LIU from invoking coverage defenses as to those claims. [Id. at 21 n.17.]

       3.    On March 13, 2019, USAG's counsel discovered a hard copy of a letter,

sent by LIU, responding to these matters. The letter was inadvertently omitted

from counsel's electronic storage systems, and the hard copy was discovered during

an office move. The letter was omitted from USAG's analysis by accident.

       4.    USAG as a result withdraws the statement in the last sentence of

paragraph 2, page 8, of Dkt. 27, as well as the argument in footnote 17, page 21, of

the brief.

       5.    The coverage arguments raised by LIU in the letter are substantially

the same as those addressed elsewhere in USAG's brief. Based on its response to

those arguments, USAG continues in its request for summary judgment on these

two matters as well as the other claims addressed in its motion.



                                       Respectfully Submitted,


                                       Isl Tonya J. Bond
                                       George M. Plews (#627 4-49)
                                       Gregory M. Gotwald (#24911-49)

                                        -2-
    Case 19-50012    Doc 80   Filed 03/20/19   EOD 03/20/19 16:35:48   Pg 3 of 5



                                      Tonya J. Bond (#24802-49)
                                      Steven A. Baldwin (#34498-49)
                                      Christopher E. Kozak (#P82156)
                                      PLEWS SHADLEY RACHER & BRAUN LLP
                                      1346 N. Delaware St.
                                      Indianapolis, IN 46202-2415
                                      (317) 637-0700
                                      Attorneys for USA Gymnastics
                                      ggotwald@psrb.com
                                      tbond@psrb.com
                                      sbaldwin@psrb.com
                                      ckozak@psrb.com

                                 VERIFICATION

        I, Tonya Bond, am over the age of eighteen, of sound mind, and competent to
testify. I am a Partner at the above-named firm and have been coverage counsel for
USAG since February 2018. The factual statements made in this motion are made
on my personal knowledge. I affirm, under penalties of perjury, that the foregoing
representations are true to the best of my knowledge and belief.


Date: March 20. 2019
                                     To~d
                                      Plews Shadley Racher & Braun LLP
                                      1346 North Delaware Street
                                      Indianapolis, IN 46202

                                      Coverage Counsel for USA Gymnastics




                                       -3-
     Case 19-50012       Doc 80     Filed 03/20/19     EOD 03/20/19 16:35:48         Pg 4 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 20, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court's Electronic Case
Filing System. Parties may access this fi ling through the Court's system.

Scott P. Fisher                                    James P. Moloy
Drewry Simmons Vornehm, LLP                        Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                 jmoloy@boselaw.com

George R. Calhoun V                                Kevin P. Kamraczewski
Ifrah PLLC                                         Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                   Robert B. Millner
                                                   Ronald D. Kent
                                                   Susan M . Walker
                                                   Dentons US LLP
                                                   robert.mil lner@,dentons.com
                                                   ronald.kent@dentons.com
                                                   susan.walker@dentons.com
                                                   Counsel for Virginia Surety Company Inc.,
                                                  f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                   Wendy D. Brewer
Riley Bennett Egloff LLP                          Phillip A. Martin
jfecht@rbelaw.com                                 Fultz Maddox Dickens PLC
Counsel for RSUI Indemnity Company                wbrewer@fmd legal.com
                                                  pmartin@fmdlegal.com
                                                  Counsel for Endurance American Insurance
                                                  Company
Harley K. Means                                   Bruce L. Kamplain
Stephen J. Peters                                 Cynthia E. Lasher
Kroger Gardis & Regas, LLP                        Norris Chaplin Schroeder LLP
hmeans@kgrlaw.com                                 bkamplain@ncs-law.com
speters@kgrlaw.com                                clasher@ncs-law.com
Counsel for ACE American Insurance                Counsel for Western World Insurance
Companyf/k/a CIGNA Insurance Company              Company
Ginny L. Peterson                                 Hans H. J. Pijls
Kightlinger & Gray, LLP                           Dinsmore & Shohl LLP
gpeterson@k-glaw.com                              Hans.pi jls@dinsmore.com
Counsel for Liberty Insurance Underwriters,       Counsel for National Casualty Company
Inc.
Susan N.K. Gummow                                 Karen M. Dixon
Igor Shleypak                                     Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC        Skarzynski Marick & Black LLP
s£ummow@faoor.com                                 kdixon@skarz.vnski.com


                                               -4-
    Case 19-50012      Doc 80   Filed 03/20/19     EOD 03/20/19 16:35:48    Pg 5 of 5



ishleypak@ fgppr.com                          mmarick@skarzynski.com
Counsel for American International Group,     Counsel for Great American Assurance
Inc. & American Home Assurance Company        Company
U.S. Trustee                                  Catherine L. Steege
Office of U.S. Trustee                        Melissa M. Root
ustpregion 1O.in.ecf(a),usdoj .gov            Jenner & Block LLP
                                              csteege@jenner.com
                                              mroot@jenner.com
                                              Counsel for Debtor USA Gymnastics




                                                  s/ Tonya J. Bond
                                                  Tonya J. Bond




                                            -5-
